EXHIBIT 10.21

 
PURCHASE AGREEMENT
 
This Purchase Agreement (“Agreement”) is made and entered into this 4th day of
April 2016, by and among McCabe Petroleum Corporation, a Texas corporation
(“MPC”), Torchlight Energy Resources, Inc., a Nevada corporation (“TRCH”), and
Torchlight Energy, Inc., a Nevada corporation (“TEI” or “Purchaser”). MPC and
TEI are sometimes hereinafter collectively referred to as the “Parties.”
 
WHEREAS, MPC owns certain beneficial rights in leasehold estate of approximately
12,000 gross acres located in Sterling, Tom Green and Irion Counties, Texas,
(the “Oil and Gas Leases”). Such Interest was created by that certain Farmout
Agreement (the “Farmout Agreement”) between Oxy USA Inc. (“Farmor”) and Imperial
Exploration, LLC (“Imperial”), dated effective March 21, 2016. The Oil and Gas
Leases and lands that such leases cover are more particularly described in the
Farmout Agreement;
 
WHEREAS, MPC desires to transfer and convey a 2/3rds of 8/8ths undivided
interest in its rights in the Oil and Gas Leases and Farmout Agreement (“Subject
Interest”) to TEI. Additionally, MPC desires to create an area of mutual
interest (“AMI”) with TEI as set forth in the AMI attached hereto as Exhibit
“A”;
 
WHEREAS, TEI is a wholly owned subsidiary of TRCH; and
 
WHEREAS, the Purchaser desire to purchase the oil and gas rights from MPC.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF THE OIL AND GAS LEASES
 
Section 1.1      Sale of the Oil and Gas Leases. Subject to the terms and
conditions set forth in this Agreement, MPC hereby sells, transfers, conveys and
delivers to TEI the Subject Interest. The Oil and Gas Leases represent a 75% net
revenue interest and are subject to a 25% royalty interest. In the event that
the Oil and Gas Leases cover less than a 75% net revenue interest, Purchaser’s
interest in the Oil and Gas Leases shall be proportionately reduced and MPC
shall return to TEI or TRCH the same proportion of the warrants received through
this Agreement. The Oil and Gas Leases will be subject to a retention by the MPC
of a 25% Back-In After Payout to the 8/8ths interest as defined below. The
Farmout Agreement from Oxy attached as Exhibit “B” provides for a 5% Project
Back-In After Payout on the Farmout Agreement acreage only; it does not provide
for a Back-In on any other acreage within the AMI. In the event the OXY back-in
occurs before MPC Back-In event, then Purchaser will be proportionately reduced
by the 5% working interest given to OXY. The reduced income will be accounted
for in the project payout accounting for MPC back-in. Once MPC back-in occurs,
the 5% OXY back-in will be deducted from the 25% MPC back-in, leaving MPC with
20% of the Farmout acreage and 25% of any additional acreage within the AMI. In
the event the OXY back-in occurs after MPC Back-In, the OXY back-in will
immediately be deducted from the 25% owned by MPC as described above.

 
Purchase Agreement - Page 1


 
 
Section 1.2       Purchase Price. As consideration for the purchase of the Oil
and Gas Leases, TEI shall pay to MPC a total aggregate consideration in the form
of a five-year warrant (the “Warrant”) to purchase 1,500,000 shares of common
stock, par value $.001 per share, of Torchlight Energy Resources, Inc. at a
purchase price of $1.00 per share (the “Warrant Shares”). The Warrant provides
that in the event an initial well is not drilled on the Oil and Gas Leases on or
before July 10, 2016, that (i) if as of July 10, 2016 MPC has exercised no
portion of the Warrant, the number of Warrant Shares that MPC will be able to
acquire will be reduced to 500,000, (ii) if as of July 10, 2016 MPC has
exercised a portion of the Warrant in an amount less than 500,000 Warrant
Shares, the number of Warrant Shares that MPC will be able to acquire will be
reduced to the difference between 500,000 and the number of Warrant Shares for
which the Warrant has already been exercised, and (iii) if as of July 10, 2016
MPC has exercised a portion of the Warrant in an amount more than 500,000
Warrant Shares, the number of Warrant Shares that MPC will be able to acquire
will be reduced to zero.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF MPC
 
MPC hereby represents and warrants to Purchaser and TRCH as follows:
 
Section 2.1        Organization.  MPC is a Texas corporation, duly organized and
validly existing and in good standing under the laws of the state of Texas.
 
Section 2.2       Authorization. All action on the part of MPC necessary for the
authorization, execution, delivery and performance of this Agreement and all
documents related to consummate the transactions contemplated herein have been
taken by MPC. MPC has the requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement, when duly executed and
delivered in accordance with its terms, will constitute a valid and binding
obligation of MPC, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, and other similar
laws of general application relating to or affecting creditors’ rights and to
general equitable principles.
 
Section 2.3       Ownership. MPC represents and warrants to Purchaser that (a)
it owns all of the Subject Interest in the Oil and Gas Leases free and clear of
any liens, claims, equities, charges, options, rights of first refusal, or
encumbrances; (b) it has not assigned any of the Subject Interest in the Oil and
Gas Leases to any third party, nor is any such assignment pending; (c) it has
the unrestricted right and power to transfer, convey and deliver full ownership
of the Subject Interest in the Oil and Gas Leases without the consent or
agreement of any other person and without any designation, declaration or filing
with any governmental authority; and (d) upon the transfer of the Subject
Interest in the Oil and Gas Leases to Purchaser as contemplated herein,
Purchaser will receive good and valid title thereto to such Subject Interest,
free and clear of any liens, claims, equities, charges, options, rights of first
refusal, encumbrances or other restrictions.
 
Section 2.4         No Transfer. MPC has not transferred, sold, assigned
conveyed, encumbered, pledged or hypothecated any rights, title or interest in
or to the Subject Interest in the Oil and Gas Leases.

 


Purchase Agreement - Page 2


 
 
Section 2.5         Validity of Leases. The leases included in the Oil and Gas
Leases are valid, in effect, and have not lapsed or reverted to the lessor(s).
Section 2.6        Pending Claims. There is no claim, suit, arbitration,
investigation, action, litigation or other proceeding, whether judicial,
administrative or otherwise, now pending or, to the MPC’s knowledge,
contemplated or threatened against MPC or the Subject Interest in the Oil and
Gas Leases before any court, arbitration, administrative or regulatory body or
any governmental agency which may result in any judgment, order, award, decree,
liability or other determination which will or could reasonably be expected to
have any material effect upon the Oil and Gas Leases. No litigation is pending,
or, to MPC’s knowledge, threatened against MPC or the Subject Interest in the
Oil and Gas Leases which seeks to restrain or enjoin the execution and delivery
of this Agreement or any of the documents referred to herein or the consummation
of any of the transactions contemplated thereby or hereby.
Section 2.7        Access to Information. MPC hereby confirms and represents
that it (a) has access to and has reviewed all current information about the TEI
filed with the Securities and Exchange Commission (the “SEC”) (which filings can
be accessed by going to www.sec.gov/edgar/searchedgar/companysearch.html, typing
“Torchlight Energy Resources” in the “Company name” field, and clicking the
“Search” button) (collectively, the “SEC Reports”); (b) has been afforded the
opportunity to ask questions of and receive answers from representatives of TEI
concerning the business and financial condition, properties, operations and
prospects of the TEI and all such questions have been answered to the full
satisfaction of MPC; (c) has such knowledge and experience in financial and
business matters so as to be capable of evaluating the relative merits and risks
of the transactions contemplated hereby; (d) has had an opportunity to engage
and is represented by an attorney of his choice; (e) has had an opportunity to
negotiate the terms and conditions of this Agreement; (f) has been given
adequate time to evaluate the merits and risks of the transactions contemplated
hereby; and (g) has been provided with and given an opportunity to review all
current information about TEI.
 
Section 2.8       Purchase for Investment – Accredited Investor. MPC is
acquiring the Warrant for its own account, for investment purposes only and not
with view to any public resale or other distribution thereof. MPC represents and
warrants that it is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D of the Act.
 
Section 2.9        Acquisition of Warrant for Investment. MPC understands that
the issuance of the Warrant (as referenced in Section 1.2 herein) will not have
been registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities acts, and accordingly, are restricted securities, and MPC
represents and warrants to TEI that the present intention of MPC is to receive
and hold the Warrant for investment only and not with a view to the distribution
or resale thereof. Additionally, MPC understands that any sale of the Warrant or
any of the Warrant Shares underlying the Warrant, under current law, will
require either (a) the registration of such security under the Act and
applicable state securities acts; (b) compliance with Rule 144 of the Act; or
(c) the availability of an exemption from the registration requirements of the
Act and applicable state securities acts.
 
To assist in implementing the above provisions, MPC hereby consents to the
placement of the legend, or a substantially similar legend, set forth below, on
all certificates representing ownership of the Warrant or any Warrant Shares
underlying the Warrant acquired hereby until the securities have been sold,
transferred, or otherwise disposed of, pursuant to the requirements hereof. The
legend shall read substantially as follows:
 
Purchase Agreement - Page 3


 
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”




Section 2.10       Farmout Agreement. The Farmout Agreement is valid and in
existence.
 
Section 2.11       Breach of Representation or Warranty. If any of these
representation and warranties are found to be false or if MPC breaches this
Agreement, MPC’s total liability for such false representations or warranties or
breach shall be capped at the total compensation received under this Agreement
(the 1.5MM warrants, any proceeds received therefrom, and any cash consideration
received by MPC).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF TEI AND TRCH
 
TEI and TRCH hereby represent and warrant to MPC as follows:
 
Section 3.1       Organization. (a) TEI is a corporation duly organized, validly
existing and in good standing under the laws of the state of Nevada, and (b)
TRCH is a corporation duly organized, validly existing and in good standing
under the laws of the state of Nevada.
 
Section 3.2       Authorization. All action on the part of TEI and TRCH
necessary for the authorization, execution, delivery and performance of this
Agreement and all documents related to consummate the transactions contemplated
herein has been taken by TEI and TRCH. TEI has the requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement, when
duly executed and delivered in accordance with its terms, will constitute a
valid and binding obligation of TEI and TRCH, enforceable against TEI and TRCH
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, and other similar laws of general application
relating to or affecting creditors’ rights and to general equitable principles.
 
Section 3.3       Pending Claims. No litigation is pending, or, to TEI’s or
TRCH’s knowledge, threatened against the TEI or TRCH which seeks to restrain or
enjoin the execution and delivery of this Agreement or any of the documents
referred to herein or the consummation of any of the transactions contemplated
thereby or hereby.
 
Purchase Agreement - Page 4


 
 
ARTICLE IV
COVENANTS OF MPC AND PURCHASERS
 
Section 4.1      Participation Agreement. The Parties hereto will enter into a
Participation and Development Agreement (the “Participation Agreement”), which
will provide, among other terms and conditions customary for oil and gas
transactions, that MPC will have a 25% Back-In After Payout (“BIAPO”). The
Participation Agreement will also provide: that the Purchaser will pay its
proportion of the $25,000 fee to the prior lessor of the Oil and Gas Leases to
spud each well and its proportionate share of approximately $75,000 for
geological and land man costs; that the Purchaser will spud the first vertical
development well by July 10, 2016; that there will be a 180 day continuous
development clause from spud to spud of each well throughout the life of the
Agreement; that drilling vertical pilot wells are required on the first two
wells provided they are completed with sufficient casing size; that the third
well must be horizontal, however this first horizontal well shall not be
proposed until at least one year from the effective date of the Agreement; and
that the Purchaser shall run a full suite of logs and core data as required on
all wells drilled on the acreage. The Participation Agreement will further
provide that all drilled, completed and producing wells will hold the acreage
according to acceptable field rules established by the Texas Railroad
Commission. Once acreage is held by production, it will fall outside the
continuous development agreement and will not be subject to surrender. BIAPO
hall be defined as the point in time when the proceeds of all production from
all operations conducted on all acreage within the AMI (attached hereto as
Exhibit “A”) (exclusive of royalty, overriding royalty and taxes chargeable to
the working interest) equals the actual cost incurred by the Operator in
drilling, testing, equipping and the cost of operating the well(s), inclusive of
overhead charges as defined in the “COPAS” attached to the Joint Operating
Agreement, any additional acreage acquisition, seismic costs, spud fees, land
costs, and further including the cost of the Warrant Shares as accounted for by
TRCH utilizing the Black Sholes method of accounting and including the geologic
and land man costs of $75,000. No sales proceeds of working interests shall ever
be included in or characterized as revenues attributable to ownership of the oil
and gas leases for purposes of calculating BIAPO under the Participation
Agreement. For the first three wells drilled on the lands subject to the Oil and
Gas Leases or on AMI lands, if any Party of this Agreement, the Participation
Agreement or Joint Operating Agreement does not pay their proportionate drilling
or completion costs for any operations authorized under the Joint Operating
Agreement, then such Party shall forfeit all of its leasehold interest in the
Oil and Gas Leases and any leases obtained on AMI lands that have not been
already earned through drilling and completion operations. After the first three
wells, any Party that elects not to consent to any authorized operations under
the Joint Operating Agreement shall be penalized by 500% of the costs of all
authorized operations for that well and any wells drilled on any tract that is
directly adjacent to the tract where the well was drilled and such party went
non-consent. If upon reasonable efforts and/or no later than 30 days after the
effective date of this Agreement, the Participation Agreement has not been
executed by MPC and Purchaser and any other necessary party, then this Agreement
shall be terminated, MPC shall return all warrants to TEI or TRCH and MPC, TEI
and TRCH shall have no liability to each other under this Agreement (except for
and unless there is a breach under another provision of this Agreement).
 
Section 4.2      Joint Operating Agreement. Purchaser and MPC will enter into a
Joint Operating Agreement which will provide that the Purchaser will be the
operator of the acreage and will contain such terms and conditions as are
customary for oil and gas transactions. Such Joint Operating Agreement shall be
entered into contemporaneously with the Participation and Development Agreement.
 
Purchase Agreement - Page 5


 
 
Section 4.3       Geologic Data. Purchaser agrees to furnish to MPC all
geologic, seismic and engineering data related to the Oil and Gas Leases.
 
Section 4.4      Mid-stream Activities. Any activity on the Oil and Gas Leases
and/or the AMI related to mid-stream or associated economic activities will be
subject to the terms of an agreement between the Purchaser and MPC.
 
Section 4.5     Farmout Agreement. This Agreement is expressly subject to the
Farmout Agreement. If there is any conflict between the terms of this Agreement
and the Farmout Agreement, the Farmout Agreement shall control. (See attached
Exhibit B)
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1      Amendment; Waiver. Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto. Except as otherwise expressly provided herein, no waiver
with respect to this Agreement shall be enforceable unless in writing and signed
by the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.
 
Section 5.2        Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:
 
(a)

If to the MPC:

McCabe Petroleum Corporation

 
 
Attn: Greg McCabe

 
 
500 W. Texas, Suite 1110

 
 
Midland, Texas 79702

 
 
 
(b)

If to the TEI

Torchlight Energy Resources, Inc.

 
or TRCH:  

Torchlight Energy, Inc.

 
 
Attn: John Brda, CEO

 
 
5700 W. Plano Parkway, Suite 3600

 
 
Plano, Texas 75093

 
A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.
 
Purchase Agreement - Page 6


 
 
Section 5.3          Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
Section 5.4          Assignment; Successors and Assigns. Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto. No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.
 
Section 5.5          Entire Agreement. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.
 
Section 5.6           Choice of Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
 
Section 5.7          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
Section 5.8           Costs and Expenses. Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.
 
Section 5.9          No Third-Party Beneficiaries. Nothing in this Agreement
will confer any third party beneficiary or other rights upon any person
(specifically including any employees of The Company) or any entity that is not
a party to this Agreement.
 
Section 5.10        Further Assurances. Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.
 
Purchase Agreement - Page 7


 
 
Section 5.11         Exhibits Not Attached. Any exhibits not attached hereto on
the date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.
 
Section 5.12         Attorney Review - Construction. In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.
 
IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement to
become effective as of the date first set forth above.
 
 
 
TORCHLIGHT ENERGY RESOURCES, INC.
 
 
 
 
 
 
By:  
/s/ John Brda

 
 
 
John Brda, CEO
 

 
 
 
TORCHLIGHT ENERGY, INC.
 
 
 
 
 
 
By:  
/s/ John Brda

 
 
 
John Brda, CEO
 

 
 
 
MCCABE PETROLEUM CORPORATION
 
 
 
 
 
 
By:  
/s/ Greg McCabe
 
 
 
Greg McCabe, President
 


 
 
 
 
 
 
Purchase Agreement - Page 8

 
Exhibit A
[exhibit_10-1000.jpg]
 

 
 
[torchlight_logo.jpg]
Torchlight Energy Resources, Inc.
5700 Plano Parkway, Suite 3600
Plano, Texas 75093
Telephone: (214) 432-8002
 
July 7, 2016
 
McCabe Petroleum Corporation
Attn: Greg McCabe
500 W. Texas, Suite 1110
Midland, Texas 79702
 
RE: Purchase Agreement dated April, 2016
 
Dear Mr. McCabe:
 
On or about April 4, 2016, McCabe Petroleum Corporation (“MPC”), Torchlight
Energy Resources, Inc. (“TERI”) and Torchlight Energy, Inc. (“TEI”) entered into
a Purchase Agreement whereby MPC conveyed an interest to TEI of a certain
leasehold estate located in Sterling, Tom Green and Irion Counties, Texas (the
“Purchase Agreement”). It has come to our attention, that section 1.2 of the
Purchase Agreement incorrectly references July 10, 2016 for purpose of that
section. The intent of the parties to the Purchase Agreement was that the date
referenced in that section was to correspond with the underlying lease and
Farmout Agreement, and accordingly should be July 11, 2016. Accordingly, MPC,
TERI and TEI hereby mutually agree that reference to July 10, 2016 in section
1.2 of the Purchase Agreement is hereby amended and replaced with July 11, 2016.
All terms and conditions of the Purchase Agreement shall, except as herein
modified, remain in full force and effect.
 
If the foregoing accurately sets forth our agreement and understanding regarding
the matters set forth therein, please so indicate by signing this letter on
behalf of MPC and returning one copy.
 
 
 
TORCHLIGHT ENERGY RESOURCES, INC.
 
 
 
 
 
 
By:  
/s/ John Brda
 
 
 
John Brda, President and CEO
 

 
 
 
TORCHLIGHT ENERGY, INC.
 
 
 
 
 
 
By:  
/s/  John Brda
 
 
 
John Brda, President
 



 
AGREED TO AND ACCEPTED ON
July 7, 2016.
 
 
MCCABE PETROLEUM CORPORATION
 
 
 
 
 
 
By:  
/s/  Greg McCabe
 
 
 
Name 
 
 
 
Greg McCabe, President
 


 
 
